Exhibit 10.1

TERMINATION AGREEMENT

This Termination Agreement (the “Agreement”), is made and entered into as of the
latest date of signature below and is effective as of October 1, 2013 (the
“Effective Date”) by and between Brookhaven Science Associates, LLC
(“Brookhaven”) and Catalyst Pharmaceutical Partners, Inc. (“Catalyst”).

WHEREAS, Brookhaven and Catalyst are parties to that certain License Agreement,
the effective date of which is April 3, 2006, as amended to date (collectively,
the “License Agreement”); and

WHEREAS, Brookhaven and Catalyst have mutually agreed to terminate the License
Agreement, effective as of the Effective Date, and have agreed to the terms set
forth below.

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Termination of License Agreement. The License Agreement is hereby terminated
as of the Effective Date. As of the Effective Date neither party has any further
obligations under the License Agreement.

 

2. Mutual General Releases.

 

  A. Brookhaven, on behalf of itself and each of its legal representatives,
administrators, members, managers, officers, directors, agents, employees,
attorneys, accountants, successors, and assigns, does hereby release,
relinquish, acquit, waive, and forever discharge Catalyst, along with each of
its respective affiliates, officers, directors, agents, employees,
representatives, attorneys, accountants, successors and assigns, from any and
all claims, counterclaims, rights, demands, actions, suits, requests,
proceedings, liabilities or causes of action, whether known or unknown as of the
Effective Date, that Brookhaven may have, directly or indirectly, against
Catalyst that arose or will arise out of, in whole or in part, any act, omission
to act, transaction, practice, conduct, matter, cause, or thing of any kind or
character that arose or occurred prior to the Effective Date hereof relating to
or arising under the License Agreement, including within the scope of such
release any obligations of Catalyst to Brookhaven pursuant to Article III of the
License Agreement (relating to “Reimbursement of Licensor’s Patent Costs”).

 

  B.

Catalyst, on behalf of itself and each of its legal representatives,
administrators, officers, directors, agents, employees, attorneys, accountants,
successors, and assigns, does hereby release, relinquish, acquit, waive, and
forever discharge Brookhaven, along with each of its respective affiliates,
members, managers, officers, directors, agents, employees, representatives,
attorneys, accountants, successors and assigns, from any and all claims,
counterclaims, rights, demands, actions, suits, requests, proceedings,
liabilities or causes of action, whether known or unknown as of the Effective
Date, that Catalyst may have, directly or indirectly, against Brookhaven that
arose or will arise out of, in whole or in part,

 



--------------------------------------------------------------------------------

  any act, omission to act, transaction, practice, conduct, matter, cause, or
thing of any kind or character that arose or occurred prior to the Effective
Date hereof relating to or arising under the License Agreement, including within
the scope of such release any obligations of Brookhaven to Catalyst pursuant to
“Article VI – Auditing,” paragraph (b) of the License Agreement.

 

3. Confidentiality. Unless required by applicable law or regulation or requested
by any regulatory authority, no party shall disclose any non-public information
provided by the other party in connection with the License Agreement without the
prior written consent of the other party, and if such disclosure is so required
by law or regulation or requested by a regulatory authority, the party required
to disclose shall, to the extent permitted by law or advised by counsel, use
commercially reasonable efforts to afford the other party a reasonable
opportunity to review and comment upon any such disclosure prior to the making
of such disclosure. The foregoing shall not prohibit Catalyst from disclosing
the existence of this Agreement in its filings with the U.S. Securities and
Exchange Commission (“SEC”) and attaching a copy of this Agreement as an exhibit
to its filings with the SEC. Similarly, Brookhaven shall not be prohibited from
disclosing the existence of this Agreement and permitting the U.S. Department of
Energy, upon request, to have access to this Agreement.

 

4. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and revokes all prior agreements, oral or written. Each party to this
Agreement represents and warrants to the other party that they have the full
power and authority to enter into this Agreement and that this Agreement has
been approved by all necessary entity action.

 

5. Counterparts. This Agreement may be executed in as many counterparts as may
be deemed necessary or convenient, all of which taken together shall constitute
one and the same instrument, and any of the parties hereto may execute this
Agreement by signing any such counterpart.

[Signatures on Next Page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by a
duly authorized representative of such party as of the Effective Date.

LICENSOR:

BROOKHAVEN SCIENCE ASSOCIATES, LLC

 

By:  

/s/ Connie M. Cleary

  Connie M. Cleary Title   Commercialization Manager Date:   11/8/13

LICENSEE:

CATALYST PHARMACEUTICAL PARTNERS, INC.

 

By:  

/s/ Patrick J. McEnany

  Patrick J. McEnany Title:   President and CEO Date:   11/8/13

 

3